Citation Nr: 1127810	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  08-38 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a lung disorder, to include as the result of exposure to asbestos or due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, L.M., M.M.


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from December 1997 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied, in pertinent part, entitlement to service connection for a lung disorder.  The Veteran was afforded a Board hearing, held by the undersigned, in December 2009.  A copy of the hearing transcript has been associated with the record.

The Board further notes that the Veteran has petitioned the RO to update the status of his dependents to include two stepsons.  As such, this matter is referred to the RO for proper development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran has claimed that he suffers from a lung disorder, which may be the result of asbestos exposure, or due to an undiagnosed illness.  Although further delay is regrettable, the Board finds that it is necessary to remand the Veteran's claim for further development.

Following a review of the Veteran's service treatment records, the Board notes that the Veteran was seen on multiple occasions for a productive cough (see service treatment records, December 17, 1997; January 27, 2004), and that he was exposed to asbestos when clearing a building, with no direct contract (see health record, December 3, 2003).

The Board notes that VA outpatient reports within the record document treatment for pulmonary difficulties, to include a June 2008 bronchoscopy.  The Veteran was diagnosed with mild bronchitis, along with a persistent cough.  See VA treatment report, June 19, 2008.

A depleted uranium worksheet was received in April 2008, in which the Veteran noted that he entered a Bradley fighting vehicle and an Abrahams tank immediately after they were struck by enemy fire.

As noted above, the Veteran was afforded a Board hearing in December 2009.  During the hearing, he testified that he had a respiratory problem in December 1997, and that this problem may be related to his current pulmonary disorder.  He further noted that a nasal fracture, which occurred in 2000, resulted in breathing problems.  He testified that, during Operation Iraqi Freedom, he was exposed to burning buildings and chemicals.  He also stated that he was exposed to asbestos when stationed in Japan in 2003.  Testimony from his spouse and his father indicated that the Veteran would cough so violently that his symptoms would induce vomiting, and that this problem existed following his period of active service.  See Transcript, pgs. 4- 9, 17.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2010).  Taking into account the Veteran's statements in support of his claim, service treatment records noting asbestos exposure and treatment for pulmonary difficulty, and outpatient treatment records demonstrating pulmonary treatment, the Veteran's claim for service connection should be remanded for a VA examination to determine whether any current diagnosis is etiologically-related to his period of active service.  

In this case, the Veteran also noted the existence of private medical records which have not been associated with the claims file (see Transcript, p. 20).  As such, the Veteran should be afforded medical release forms so as to permit the RO/AMC to obtain all outstanding treatment records, to the extent available.  

Finally, the Board further notes that the Veteran's claim file contains VA outpatient treatment reports, to include pulmonary treatment, from the VA Medical Center (VAMC) in Fayetteville, Arkansas.  However, the most recent treatment report is dated August 2008.  As such, an attempt to obtain current treatment reports, from August 2008 to the present, must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").    

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should associate with the Veteran's claims folder any treatment records dated from August 2008 to the present from the Fayetteville VAMC.  If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented in the claims file.  

2.  The RO/AMC must send medical release forms to the Veteran, and request that he complete a release form for any outstanding private medical records, authorizing VA to request his treatment records.

3.  Following the procurement of medical records noted in the first two paragraphs, to the extent available, arrange for the Veteran to undergo a VA examination in the appropriate specialty or specialties in support of his claim for service connection for a lung disorder manifested by a productive cough.  Forward the claims file to the examiner for review of all pertinent documents therein and ask the examiner to confirm in a written report that such a review was conducted.  Following a thorough evaluation, during which all indicated tests are performed, the examiner should:

a) indicate whether any current manifestations of a lung disorder, to include a productive cough, are due to a specific disease entity, to include bronchitis;

b) if any current manifestations of a lung disorder, to include a productive cough, are due to a specific disease entity, opine as to whether that entity is at least as likely as not etiologically-related to the Veteran's period of active service;

c) indicate whether the Veteran has a current respiratory or pulmonary disorder, to include chronic bronchitis, COPD, or asbestosis, due to exposure to asbestos in service.  If a disorder is found, the examiner should opine as to whether it is at least as likely as not etiologically-related to the Veteran's period of active service, to include exposure to asbestos.  The examiner should discuss the December 3, 2003, report of exposure to asbestos during the clearing of a building which contained asbestos.

d) if any current manifestations of a lung disorder, to include a productive cough, are not due to a specific disease entity, indicate whether they represent an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically-unexplained chronic multisymptom illness, which is defined by a cluster of signs or symptoms;

e) if any current manifestations of a lung disorder, to include a productive cough, represent an objective indication of chronic disability resulting from an undiagnosed illness or a chronic multisymptom illness, also describe the extent to which the illness has manifested;

f) provide detailed rationale, with specific references to the record, for the opinions expressed; and

g) if an opinion cannot be expressed without resort to speculation, discuss why such is the case.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

